     Case 1:20-cv-00317-RSK ECF No. 21, PageID.566 Filed 09/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




VALERIE ANN BARBOUR,

              Plaintiff,

v.                                                         Case No. 1:20-cv-317

                                                           Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                        JUDGMENT

              In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

              IT IS SO ORDERED.



Dated: September 21, 2021                          /s/ Ray Kent
                                                   United States Magistrate Judge
